IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MELISSA A. JACKS,                                        No. 70133
                  Appellant,
                  vs.
                  RONALD G. JACKS,                                              FILED
                  Respondent.
                                                                                 JUN 2 7 2016
                                                                                  CIE K. LINDEMAN
                                                                                  DE SUPReME-COURO




                                        ORDER DISMISSING APPEAL

                              This appeal was docketed in this court on April 12, 2016,
                  without payment of the requisite filing fee. On that same day a notice was
                  issued directing appellant to pay the filing fee within ten days. The notice
                  further advised that failure to pay the filing fee within ten days would
                  result in the dismissal of this appeal. To date, appellant has not paid the
                  filing fee or otherwise responded to this court's notice. Accordingly, cause
                  appearing, this appeal is dismissed.
                                It is so ORDERED.


                                                             CLERK OF THE SUPREME COURT
                                                             TRACE K. LINDEMAN

                                                             By:   acia.      4livour.

                  cc:   Hon. Denise L. Gentile, District Judge, Family Court Division
                        Accelerated Law Group
                        Standish Naimi Law Group
                        Eighth District Court Clerk


 SUPREME COURT
            OF
      NEVADA


CLERK'S ORDER

 (0) 1947    ea